Opinion issued November 19, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–07–00358–CV




RALPH O. DOUGLAS, Appellant

V.

AMERICAN TITLE COMPANY, Appellee




On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2004-01400




MEMORANDUM OPINIONOn September 3, 2009, the District Clerk informed this Court that the reason
the clerk’s record has not been filed is because appellant, Ralph O. Douglas, has not
submitted a request for documents to be included in it.  
          The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, and the appellate court may enter any order necessary
to ensure the timely filing of the appellate record.  Tex. R. App. P. 35.3(c).  On
September 14, 2009, appellant was ordered, within 20 days of the date of the order,
to file with the trial court clerk a designation of specific items he deems relevant to
the presentation of his appeal, in addition to those enumerated in Texas Rule of
Appellate Procedure 34.5(a)(1), (3)-(11).  Appellant was also ordered to file a copy
of his designation with this Court within 20 days of the date of the order.  In the
order, appellant was advised that failure to do so could result in the appeal’s dismissal
without further notice to him.  The 20 days have passed and appellant has not filed
with this Court a copy of a designation to the trial court of the items specified in our
September 14, 2009 order.  Accordingly, we ORDER the appeal dismissed.  See
Tex. R. App. P. 42.3(c) (authorizing appeal’s dismissal if, after giving ten day’s
notice, appellant has failed to comply with a court order).  We deny all pending
motions.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.